Citation Nr: 9923625	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-01 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1951 to 
January 1953.  The Department of Veterans Affairs (VA) St. 
Petersburg Regional Office (RO), in a May 1995 rating 
decision, granted the appellant's claim for VA compensation 
under 38 U.S.C.A. § 1151 for right ear hearing loss, 
effective November 25, 1991, based on right ear hearing loss 
following a right ear mastoidectomy in February 1988.  

By August 1995 rating decision, the RO sua sponte denied a 
compensable evaluation for the disability.  The appellant 
filed a timely notice of disagreement seeking an increased 
rating.  Then, in a January 1996 rating decision, the RO to 
severed compensation under 38 U.S.C.A. § 1151, citing the 
receipt of additional audiometric evidence showing right ear 
hearing loss prior to the February 1988 surgery.  The Board, 
in a March 1998 decision, restored compensation for a right 
ear hearing loss under 38 U.S.C.A. § 1151 as the severance 
was clearly and unmistakably erroneous.  

Noting that the appellant filed a notice of disagreement with 
the noncompensable evaluation assigned, the Board in March 
1998 remanded the claim for issuance of a statement of case 
and further appellate review, if appropriate.  After 
development directed in the remand, the RO issued a 
supplemental statement of the case in November 1998 on the 
issue of a compensable evaluation for a right ear hearing 
loss, and the appellant perfected an appeal.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The pure tone loss for the appellant's right ear in 
January 1989 at 1000, 2000, 3000, and 4000 Hertz (Hz) was 105 
decibels (dB), 90 dB, 115 dB, and NR (no response), 
respectively, with speech discrimination of 76 percent 
correct.  

3.  The appellant's right ear hearing loss in March 1990 at 
1000, 2000, 3000, and 4000 Hz resulted in an average pure 
tone loss of 105 dB; a speech discrimination measurement was 
not provided.  

4.  His right ear hearing loss in June 1995 at 1000, 2000, 
3000, and 4000 Hz resulted in an average pure tone loss of 85 
dB with speech discrimination of 42 percent correct.  

5.  The right ear hearing loss on July 25, 1998 at 1000, 
2000, 3000, and 4000 Hz averaged pure tone loss of 105+ dB 
with speech discrimination of 72 percent correct.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for a right ear 
hearing loss from November 25, 1991 through July 24, 1998 are 
met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6101 (1998); 64 Fed. Reg. 
25,202-10 (May 11, 1999) (to be codified at 38 C.F.R. 
§§ 4.85, 4.86 (1999)).  

2.  The criteria for a compensable evaluation for a right ear 
hearing loss on and after July 25, 1998 are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (1998); 64 Fed. Reg. 25,202-10 
(May 11, 1999) (to be codified at 38 C.F.R. §§ 4.85, 4.86 
(1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) as it is plausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (contention of an increase in 
disability severity renders claim well grounded).  The Board 
finds that VA has satisfied its duty to assist the appellant 
in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  On appellate review, the Board sees 
no areas in which further development may be fruitful.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities .  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  On the other 
hand, where entitlement to compensation has already been 
established, the appellant's disagreement with an assigned 
rating is a new claim for increase based on facts different 
from a prior final claim.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993).  See Proscelle, 2 Vet. App. at 631-32 (in a claim 
for increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Impairment of auditory acuity is rated using the criteria in 
38 C.F.R. § 4.85 (1998).  Evaluations of hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level in dB as measured by pure 
tone audiometry tests in frequencies 1000, 2000, 3000, and 
4000 Hz.  To evaluate the degree of disability from service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Codes 6100 
to 6110 (1998).  The evaluations derived from this schedule 
are intended to make proper allowance for improvement by 
hearing aids.  38 C.F.R. § 4.86 (1998).  

Effective June 10, 1999, VA amended that portion of the VA 
Schedule for Rating Disabilities that addressed the ear and 
other sense organs.  This action updated the rating schedule 
to ensure it used current medical terminology and unambiguous 
criteria, and reflected recent medical advances.  See 64 Fed. 
Reg. 25,202-10 (May 11, 1999) (to be codified at 38 C.F.R. 
§§ 4.85, 4.86 (1999)).  The amendments provided for 
replacement of the old version of 38 C.F.R. § 4.85 with the 
following:

(a)  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone 
audiometry test. Examinations will be conducted 
without the use of hearing aids.  

(b)  Table VI, "Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and 
Speech Discrimination," [see 38 C.F.R. § 4.85(h)] 
is used to determine a Roman numeral designation (I 
through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold 
average (vertical columns).  The Roman numeral 
designation is located at the point where the 
percentage of speech discrimination and puretone 
threshold average intersect.  

(c)  Table VIa, "Numeric Designation of Hearing 
Impairment Based Only on Puretone Threshold 
Average," [see 38 C.F.R. § 4.85(h)] is used to 
determine a Roman numeral designation (I through 
XI) for hearing impairment based only on the 
puretone threshold average.  Table VIa will be used 
when the examiner certifies that use of the speech 
discrimination test is not appropriate because of 
language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated 
under the provisions of Sec. 4.86.  

(d)  "Puretone threshold average," as used in 
Tables VI and VIa, is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 [Hz], 
divided by four.  This average is used in all cases 
(including those in [§] 4.86) to determine the 
Roman numeral designation for hearing impairment 
from Table VI or VIa.  

(e)  Table VII, "Percentage Evaluations for 
Hearing Impairment," is used to determine the 
percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having 
the better hearing and the vertical columns the ear 
having the poorer hearing.  The percentage 
evaluation is located at the point where the row 
and column intersect.  

(f)  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage 
evaluation from Table VII, the nonservice-connected 
ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the 
provisions of [38 C.F.R. § 3.383].  

(g) When evaluating any claim for impaired hearing, 
refer to [§] 3.350 of this chapter to determine 
whether the veteran may be entitled to special 
monthly compensation due either to deafness, or to 
deafness in combination with other specified 
disabilities.

Subparagraph (h) contained Tables VI, VIa, and VII as 
referred to in the regulation, contained no change from 
the old version of these tables.  


Section 4.86 was revised to read as follows:  

(a)  When the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 
4000 [Hz]) is 55 [dB] or more, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated 
separately.  

(b)  When the puretone threshold is 30 [dB] or less 
at 1000 [Hz], and 70 [dB] or more at 2000 [Hz], the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated 
to the next higher Roman numeral.  Each ear will be 
evaluated separately.   

When a regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the version more favorable to appellant should apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, the 
appellant's claim for a compensable evaluation must be fully 
adjudicated under both the new and the old criteria to 
determine which version is more favorable.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997).  See also Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (before Board addresses a 
question not yet addressed by the RO, it must consider 
whether appellant had adequate notice of the need and an 
opportunity to submit evidence or argument, and whether, in 
their absence, claimant is prejudiced).  

Although the RO has not had an opportunity to evaluate the 
evidence in light of both versions of the regulation, the 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

The new version of the regulation contains substantive 
changes that are not adverse to this particular case and add 
certain provisions that reflect current VA practice.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  As the 
analysis here is simply a mechanical application of the facts 
to each version of the regulation, the appellant is not 
prejudiced by the Board's assessment of the evidence in the 
first instance in light of the new version of the regulation.  

The noncompensable rating was initially assigned based on 
results of VA audiology in January 1989, showing pure tone 
thresholds, in dB, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

105
90
115
NR







The average pure tone loss was 103 dB (reached by adding the 
three above measurements and dividing by three).  Speech 
audiometry revealed speech recognition ability of 76 percent 
correct in the right ear.  

VA audiology in March 1990 showed pure tone thresholds, in 
dB, as follows: 




HERTZ




1000
2000
3000
4000
RIGHT

95
95
110
120+







Speech discrimination was not provided for the right ear.  
The average pure tone loss was 105 dB (reached by adding the 
four measurements and dividing by four).  


VA audiology in June 1995 showed pure tone thresholds, in dB, 
as follows:




HERTZ




1000
2000
3000
4000
RIGHT

80
70
95
95







The average pure tone threshold loss was 85 dB.  Speech 
audiometry revealed speech recognition ability of 42 percent 
correct in the right ear.  The examiner noted that the 
results were unreliable and inconsistent with the appellant's 
functional ability, but that he was incapable of responding 
any better than he did.  The examiner reported that the 
speech recognition scores were reasonably reliable.  

VA audiology on July 25, 1998 showed pure tone thresholds, in 
dB, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

105
125+
125+
125+







The average pure tone threshold loss was 105+ dB.  Speech 
audiometry revealed speech recognition ability of 72 percent 
in the right ear.  The examiner noted that the appellant's 
responses were inconsistent.  

To determine the evaluation to be assigned under the old and 
new versions of 38 C.F.R. § 4.85 and § 4.86 based on these 
evaluation measurements, the results of each audiometric 
evaluation are applied to Table VI of 38 C.F.R. § 4.85 of 
each version.  Staged ratings may be assigned at any point if 
the evidence supports a compensable evaluation.  See 
Fenderson, 12 Vet. App. 126.  

The measurements provided by January 1989 evaluations are 
incomplete in that the pure tone loss measurement at 4000 Hz 
was no response.  Even if the Board could accept the averages 
of the three pure tone loss measurements (100, 2000, and 3000 
Hz, contrary to the old and the new regulations), that 
average coupled with the speech discrimination score only 
identifies Roman numeric designation "V" when applied to 
Table VI of both the old and the new version of the 
regulation.  Applying that designation, and a Roman numeric 
designation "I" for the nonservice-connected left ear, to 
Table VII of the old regulation, the result is a 
noncompensable evaluation.  Similarly, these measurements 
applied to the new version of the regulation result in a 
"V" designation from Table VI and a noncompensable 
evaluation from Table VII.  As such, under either version of 
the regulation the disability evaluation is noncompensable.  

The March 1990 results do not include a speech discrimination 
score for the right ear.  The average pure tone loss was 105 
dB, which, if applied to Table VIa of the old version of the 
regulation results in a "XI" Roman numeric designation.  
Applying that designation and a Roman numeric designation 
"I" for the nonservice-connected left ear to Table VII of 
the old version of the regulation, the result is a 10 percent 
rating.  However, under the old version of the regulation 
Table VIa is only for application when the Chief of the 
Audiology Clinic certifies that language difficulties or 
inconsistent speech audiometry scores make the use of both 
pure tone average and speech discrimination scores 
inappropriate.  38 C.F.R. § 4.85(c) (1998).  In this case, 
the record contains no such certification.  Thus, a 
compensable evaluation is not appropriate under the old 
version of the regulation as applied to the March 1990 VA 
examination results.  

However, the new version of the regulation provides that 
when, as here, the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 
dB or more, the Roman numeral designation for hearing 
impairment will be determined from either Table VI or Table 
VIa, whichever results in the higher numeral.  The 
measurements of the March 1990 VA examination when applied to 
Table VIa result in a "XI" designation, when applied to 
Table VII results in a 10 percent rating.  Thus, under the 
new version of the regulation, the right ear hearing loss 
disability warrants a 10 percent evaluation based on the 
March 1990 VA examination results.  As that examination 
report predates the effective date of service connection, 
November 25, 1991, a 10 percent rating is warranted from the 
date of award of service connection.  

The results of the June 1995 VA examination identify Roman 
numeric designation "X" when applied to Table VI of both 
the old and the new version of the regulation.  Applying that 
designation and a Roman numeric designation "I" for the 
nonservice-connected left ear to Table VII of the old 
regulation, the result is a 10 percent rating.  Similarly, 
these measurements applied to the new version of the 
regulation result in a 10 percent evaluation from Table VII.  
As such, under either version of the regulation the 
audiometric results warrant a 10 percent evaluation.  The 
Board is cognizant of the examiner's comments to the effect 
that the results are unreliable and the RO reliance on these 
comments in denying the claim.  However, the examiner also 
noted that the appellant's cooperation was not in doubt.  
Therefore, the evidence appears in equipoise, with an 
approximate balance of positive and negative evidence 
concerning a compensable evaluation.  Giving the appellant 
the benefit of the doubt, the Board concludes that a 10 
percent rating is warranted based on the June 1995 VA 
examination results.  38 C.F.R. §§ 3.102, 4.3.  

The measurements provided by July 25, 1998 evaluation 
identify Roman numeric designation "VII" when applied to 
Table VI of both the old and the new version of the 
regulation.  Applying that designation, and a Roman numeric 
designation "I" for the nonservice-connected left ear, to 
Table VII of the old regulation, the result is a 
noncompensable evaluation.  Similarly, that designation 
applied to the new version of the regulation results in a 
noncompensable evaluation from Table VII.  As such, under 
either version of the regulation the disability evaluation is 
noncompensable as of July 25, 1998, the date of the 
examination.  

For these reasons, in light of the analysis above, the 
evidence supports a 10 percent evaluation for a right ear 
hearing loss from November 25, 1991, the effective date of 
the award of service connection, to July 24, 1998, the date 
immediately preceding the audiometric results warranting a 
noncompensable evaluation.  The preponderance of the evidence 
is against the claim for a compensable evaluation on and 
after July 25, 1998 for the appellant's right ear hearing 
loss.  

ORDER

Entitlement to a 10 percent evaluation for right ear hearing 
loss is granted from November 25, 1991 through July 24, 1998, 
subject to the law and regulations governing the payment of 
monetary benefits.  

A compensable rating for right ear hearing loss is denied on 
and after July 25, 1998.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

